        Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 1 of 9



     HERRERA KENNEDY LLP                           LIEFF CABRASER HEIMANN &
1    Shawn M. Kennedy (SBN 218472)                 BERNSTEIN, LLP
     skennedy@herrerakennedy.com                   Michael W. Sobol (SBN 194857)
2    Bret D. Hembd (SBN 272826)                    msobol@lchb.com
     bhembd@herrerakennedy.com                     Melissa Gardner (SBN 289096)
3    4590 MacArthur Blvd., Suite 500               mgardner@lchb.com
     Newport Beach, CA 92660                       275 Battery Street, 29th Floor
4    Tel: (949) 936-0900                           San Francisco, CA 94111-3339
     Fax: (855) 969-2050                           Tel: (415) 956-1000
5                                                  Fax: (415) 956-1008
     HERRERA KENNEDY LLP
6    Nicomedes Sy Herrera (SBN 275332)             BURNS CHAREST LLP
     nherrera@herrerakennedy.com                   Warren T. Burns (Pro Hac Vice)
7    Laura E. Seidl (SBN 269891)                   wburns@burnscharest.com
     lseidl@herrerakennedy.com                     900 Jackson Street, Suite 500
8    1300 Clay Street, Suite 600                   Dallas, TX 75202
     Oakland, CA 94612                             Tel: (469) 904-4550
9    Tel: (510) 422-4700                           Fax: (469) 444-5002
     Fax: (855) 969-2050
10                                                 BURNS CHAREST LLP
     LIEFF CABRASER HEIMANN &                      Christopher J. Cormier (Pro Hac Vice)
11   BERNSTEIN, LLP                                ccormier@burnscharest.com
     Rachel Geman (Pro Hac Vice)                   4725 Wisconsin Avenue, NW, Suite 200
12   rgeman@lchb.com                               Washington, DC 20016
     Rhea Ghosh (Pro Hac Vice)                     Tel: (202) 577-3977
13   rghosh@lchb.com                               Fax: (469) 444-5002
     250 Hudson Street, 8th Floor
14   New York, NY 10013-1413
     Tel: (212) 355-9500
15   Fax: (212) 355-9592

16   Interim Co-Lead Class Counsel
17
                             UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA
19                                OAKLAND DIVISION

20   IN RE PLAID INC. PRIVACY                        Master Docket No.: 4:20-cv-03056-DMR
     LITIGATION
21                                                   [PROPOSED] ORDER GRANTING
                                                     PRELIMINARY APPROVAL OF
22                                                   SETTLEMENT
     THIS DOCUMENT RELATES TO:
23   ALL ACTIONS                                     Hon. Donna M. Ryu
24                                                   Action Filed: May 4, 2020
                                                     Trial Date:   None Set
25

26

27

28

                                  MASTER DOCKET NO. 4:20-CV-03056-DMR
                          ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 2 of 9




1           WHEREAS, Plaintiffs James Cottle and Frederick Schoeneman filed a Complaint and

2    commenced the action entitled Cottle et al. v. Plaid Inc., No. 4:20-cv-03056-DMR (“Cottle Action”),

3    and the Court granted a stipulation to consolidate the Cottle Action with four-subsequently-filed

4    related actions to form the action pending before the Court and entitled In re Plaid Inc. Privacy, No.

5    4:20-cv-03056-DMR (N.D. Cal.) (collectively, the “Action”) (Dkt. 57);

6           WHEREAS, Plaintiffs Caroline Anderson, James Cottle, Rachel Curtis, David Evans, Logan

7    Mitchell, Alexis Mullen, Jordan Sacks, Frederick Schoeneman, Gabriel Sotelo, Jeffrey Umali, and

8    Nicholas Yeomelakis filed a Consolidated Amended Class Action Complaint (Dkt. 61) and

9    subsequently entered into an Agreement with Defendant Plaid Inc. that, if approved, would settle

10   the Action;

11          WHEREAS, Plaintiffs have moved, pursuant to Rule 23(e), for an order preliminarily

12   approving the settlement of this Action pursuant to the terms and conditions set forth in the Parties’

13   Agreement (the “Motion”); and

14          WHEREAS, the Court, having considered the Motion, the Agreement together with all

15   exhibits and attachments thereto, the record in the Action, the parties’ briefs, and arguments of

16   counsel,

17          NOW THEREFORE, THE COURT HEREBY FINDS AND ORDERS AS FOLLOWS:

18                 1. Settlement Terms. Unless otherwise defined herein, all capitalized terms herein shall

19   have the same definitions as set forth in the Class Action Settlement Agreement (“Agreement” or

20   “Settlement Agreement”) between Defendant Plaid Inc. (“Plaid”) and Plaintiffs Caroline Anderson,

21   James Cottle, Rachel Curtis, David Evans, Logan Mitchell, Alexis Mullen, Jordan Sacks, Frederick

22   Schoeneman, Gabriel Sotelo, Jeffrey Umali, and Nicholas Yeomelakis (“Plaintiffs”) (collectively,

23   the “Parties”).

24                 2. Jurisdiction. This Court has jurisdiction over the subject matter of the Action and all

25   parties to the Action, including members of the Class.

26                 3. Preliminary Approval of Proposed Settlement Agreement. The Court finds that,

27   subject to further consideration at the Final Approval Hearing, the Parties’ proposed Settlement

28                                                     -1-
                                         MASTER DOCKET NO. 4:20-CV-03056-DMR
                                 ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 3 of 9




1    Agreement is fair, reasonable, adequate, and within the range of possible final approval considering

2    the possible damages at issue and defenses to overcome. The Court also finds that the Settlement

3    Agreement: (a) is the result of extensive, serious, informed, non-collusive, and arm’s length

4    negotiations involving experienced counsel familiar with the legal and factual issues of this case and

5    made with the assistance of the mediation services of Hon. Jay Gandhi (Ret.); (b) meets all applicable

6    requirements of law, including Rule 23(e) of the Federal Rules of Civil Procedure and the Class

7    Action Fairness Act (“CAFA”), 28 U.S.C. §1715; (c) is likely to be certified as a class for settlement

8    purposes pursuant to Rule 23 of the Federal Rules of Civil Procedure; and (d), has no obvious

9    deficiencies. Therefore, the Court grants preliminary approval of the Settlement Agreement,

10   including the terms and conditions for settlement and dismissal as set forth therein.

11              4. Settlement Class. The Class consists of all natural persons in the United States and

12   who own or owned one or more Financial Accounts that: (1) Plaid accessed using the user’s login

13   credentials and connected to a mobile or web-based fintech application that enables payments

14   (including ACH payments) or other money transfers; or (2) for which a user provided financial

15   account login credentials to Plaid through Plaid Link, at the time such persons resided in the United

16   States from January 1, 2013 through the date of this Order granting preliminary approval of the

17   Settlement. Notwithstanding the foregoing, a Financial Account does not include an account

18   that was connected, or for which credentials were provided, exclusively through an OAuth Process

19   or Managed OAuth Process.

20              5. The following entities and individuals are not Class Members: (a) Plaid and any and

21   all of its predecessors, successors, assigns, parents, subsidiaries, affiliates, directors, officers,

22   employees, agents, representatives, and attorneys, and any and all of the parents’, subsidiaries’, and

23   affiliates’ present and former predecessors, successors, assigns, directors, officers, employees,

24   agents, representatives, and attorneys; (b) any judicial officer presiding over the Action, or any

25   member of his or her immediate family or of his or her judicial staff; and (c) any Excluded Class

26   Member.

27

28
                                                     -2-
                                      MASTER DOCKET NO. 4:20-CV-03056-DMR
                              ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 4 of 9




1               6. Class Representatives. The Court appoints Plaintiffs Caroline Anderson, James

2    Cottle, Rachel Curtis, David Evans, Logan Mitchell, Alexis Mullen, Jordan Sacks, Frederick

3    Schoeneman, Gabriel Sotelo, Jeffrey Umali, and Nicholas Yeomelakis as Class Representatives.

4               7. Class Counsel. The Court appoints Christopher Cormier, Burns Charest LLP; Shawn

5 Kennedy, Herrera Kennedy LLP, and Rachel Geman, Lieff, Cabraser, Heimann & Bernstein, LLP as

6 Class Counsel.

7               8. Settlement Administrator. The Court hereby approves Angeion Group, LLC to act

8    as Settlement Administrator. Angeion Group, LLC shall be required to perform all the duties of the

9    Settlement Administrator as set forth in the Agreement and this Order.

10              9. Qualified Settlement Fund. Angeion Group, LLC is authorized to establish the

11   Settlement Fund under 26 C.F.R. §§ 1.468B-1 for federal tax purposes. The Settlement Fund shall

12   be a court-approved Qualified Settlement Fund (“QSF”) for federal tax purposes pursuant to Treas.

13   Reg. § 1.468B-1. Plaid shall be the “transferor” to the QSF within the meaning of Section 1.468B-

14   1(d)(1) of the Treasury Regulations with respect to the Settlement Fund. The Settlement

15   Administrator shall be the “administrator” of the QSF within the meaning of Section 1.468B-2(k)(3)

16   of the Treasury Regulations, responsible for causing the filing of all tax returns required to be filed

17   by or with respect to the QSF, paying from the QSF any taxes owed by or with respect to the QSF,

18   and complying with any applicable information reporting or tax withholding requirements imposed

19   by Section 1.468B-2(l)(2) of the Treasury Regulations or any other applicable law on or with respect

20   to the QSF. Plaid shall provide to the Settlement Administrator any documentation required for the

21   Settlement Administrator to facilitate obtaining QSF status for the Settlement Fund pursuant to

22   Treas. Reg. §1.468B-l. All taxes on income or interest generated by the Settlement Fund, if any,

23   shall be paid out of the Settlement Fund.

24              10. Class Notice. The Court finds that the content, format, and method of disseminating

25   notice as set forth in the Settlement Agreement and documents in support of Plaintiffs’ Motion is

26   appropriate notice. The Court approves, as to form and content, the Notice of Class Action

27   Settlement attached to the Settlement Agreement, the Notice Plan, the Settlement Website, and the

28
                                                     -3-
                                      MASTER DOCKET NO. 4:20-CV-03056-DMR
                              ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 5 of 9




1    forms of notice submitted with Plaintiffs’ Motion. The Court finds that dissemination of the class

2    notice, as proposed in the Settlement Agreement and in the Notice Plan, meets the requirements of

3    Rule 23 and due process, and further constitutes the best notice practicable under the circumstances.

4    Accordingly, the Court hereby approves such notice and directs that such notice be disseminated in

5    the manner set forth in the proposed Settlement Agreement under Rule 23.

6               11. Objection and Exclusion Deadline. Class Members who wish either to object to the

7    Settlement or to exclude themselves from the Settlement must do so by the Objection and Exclusion

8    Deadline of ____________, 2021 both of which are thirty-five (35) days after the Notice Date.

9               12. Exclusion from Settlement Class. To submit a request for exclusion, Class Members

10   must follow the directions in the Notice, send a compliant request to the Class Administrator at the

11   address designated in the Class notice, and be post-marked by the Exclusion Deadline. To be valid,

12   the request for exclusion must: (a) be in writing and mailed; (b) contain the name and case number

13   of this Action, In re Plaid Inc. Privacy Litigation, No. 4:20-cv-03056); (c) contain the full name,

14   mailing address, and email address or telephone number of the Class member; (d) contain the words

15   “Notification of Exclusion” or a statement that the Class member wishes to be excluded from the

16   Settlement; and (e) contain the handwritten or electronically imaged written (e.g., “DocuSign”)

17   signature of the Class member. An attorney’s signature or a typed signature will not satisfy this

18   requirement. Further, no request for exclusion may be made on behalf of a group of Class Members.

19              13. All Class Members who submit a timely, valid request for exclusion will be excluded

20   from the Class and will not be bound by the terms of the Settlement Agreement or any determinations

21   or judgments concerning the Settlement Agreement. All Class Members who do not submit a valid

22   request for exclusion by _______________, 2021 in accordance with the terms set forth in the

23   Agreement and Notice will be bound by all determinations and judgments concerning the

24   Agreement.

25              14. Objections to the Settlement. Any Class member who is not an Excluded Class

26   Member may object to the settlement. Class Members who wish to object to the settlement must

27   make a written statement objecting to the Settlement. Such written statement must be filed at any

28
                                                     -4-
                                      MASTER DOCKET NO. 4:20-CV-03056-DMR
                              ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 6 of 9




1    location of the United States District Court for the Northern District of California; mailed to the

2    Clerk of Court, United States District Court for the Northern District of California, 1301 Clay Street,

3    Oakland, CA 94612; or sent to the Settlement Administrator at the address specified in the Notice

4    of Class Action Settlement no later than the Objection/Exclusion Deadline set by this Order.

5                 15. Any objection must: (a) be in writing; (b) contain the name and case number of this

6    Action, In re Plaid Inc. Privacy Litigation, No. 4:20-cv-03056); (c) the objector’s full name and

7    mailing address, email address, or telephone number, and personal signature; (d) the objector’s basis

8    for believing they are a Class member; (e) a statement whether the objector intends to appear at the

9    Final Approval Hearing, either in person or through counsel, and, if through counsel, identifying

10   counsel by name, address, and phone number; and (f) a clear and concise statement of the grounds

11   for their objection.

12                16. The date of the postmark on the envelope containing the written statement objecting

13   to the settlement shall be the exclusive means used to determine whether an objection and/or

14   intention to appear has been timely submitted. In the event a postmark is illegible, the date of mailing

15   shall be deemed to be three (3) days prior to the date the Settlement Administrator received the

16   written statement.

17                17. Class Members who fail to file and serve timely written objections in the manner

18   specified herein and the Notice Plan shall be deemed to have waived any objections and shall be

19   forever barred from making any objection to the Agreement and the proposed settlement by

20   appearing at the Final Approval Hearing, appeal, collateral attack, or otherwise.

21                18. Objecting Class Members may appear at the Final Approval Hearing and be heard.

22   If an objecting Class member chooses to appear at the Final Approval Hearing, a notice of intention

23   to appear should be filed with the Court or postmarked no later than the Objection Deadline.

24                19. All members of the Class, except those who submit timely requests for exclusion will

25   be bound by all determinations and judgments in this Action; whether favorable or unfavorable to

26   the Class.

27

28
                                                      -5-
                                       MASTER DOCKET NO. 4:20-CV-03056-DMR
                               ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 7 of 9




1               20. Submission of Claims. To participate in the Settlement, Class Members must follow

2    the directions in the Settlement Agreement, Notice, and submit an Approved Claim with the Claims

3    Administrator by the Claims Deadline of ___________, which is ninety (90) days after the

4    settlement Notice Date. Class Members who do not submit a claim and those who do not submit

5    Approved Claims will not receive a cash award, but they will be bound by the Settlement.

6               21. The Settlement Administrator shall review all claims to determine their validity and

7    shall employ reasonable procedures to screen claims for abuse and fraud.            The Settlement

8    Administrator may reject any claim that is not submitted by a Class member; is a duplicate of another

9    claim; is reasonably suspected to be fraudulent; or is submitted after the Claims Deadline. The

10   Settlement Administrator shall determine whether a Claim Form submitted by a Class member is an

11   Approved Claim and shall reject Claim Forms that fail to comply in any material respect with the

12   instructions in the Notice Plan or the terms of the Agreement.

13              22. Schedule of Future Events. The Court adopts the Plaintiffs proposed schedule of

14   future events as set forth below:

15
                              Event                                         Date
16
           Deadline to substantially complete notice    70 days after entry of the Court’s
17         pursuant to Notice Plan (“Notice Date”)      Preliminary Approval Order
           Deadline for Class Counsel’s motions for
18         final approval and for attorneys’ fees,      35 days before Objection/Exclusion
           costs, and service awards.                   Deadline
19
20         Objection / Exclusion Deadline               35 days after Notice Date
           Deadline for Parties to file a written
21         response to any comment or objection
           filed by a class member                      50 days after Notice Date
22
           Claims Deadline                              90 days after Notice Date
23
                                                        Not less than 160 days after entry of the
24                                                      Preliminary Approval Order, or as soon
           Final Approval Hearing                       thereafter as is convenient for the Court
25

26
                23. Final Approval Hearing.         A Final Approval Hearing is scheduled for
27
     ______________, 2021 at _______ for the Court to determine whether the proposed settlement of
28
                                                     -6-
                                      MASTER DOCKET NO. 4:20-CV-03056-DMR
                              ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 8 of 9




1    the Action, pursuant to the terms and conditions provided in the Settlement Agreement, is fair,

2    reasonable, and adequate to the Class and should be finally approved by the Court; whether to certify

3    the settlement Class under Fed. R. Civ. P. 23; whether a Judgment should be entered; to determine

4    any amount of fees, costs, and expenses that should be awarded to Class Counsel; and to determine

5    the amount of any Service Award to Plaintiffs. The Court reserves the right to adjourn the date of

6    the Final Approval Hearing without further notice to the Class Members, and the Court retains

7    jurisdiction to consider all further applications arising out of or connected with the proposed

8    Settlement. The Court may approve the Settlement with such modifications as may be agreed to by

9    the settling parties, if appropriate, without further notice to the Class.

10               24. Stay of Proceedings. On June 16, 2021, the parties filed a stipulation to stay all non-

11    settlement proceedings in the Action, pending finalization and execution of a long form settlement

12    agreement, which was granted on June 17, 2021. (Dkt. 132, 133) All proceedings in this Action are

13    stayed until further ordered by this Court, except as may be necessary to implement the Settlement

14    or comply with the terms of the Settlement Agreement. Pending final determination of whether the

15    proposed Settlement should be approved, neither Plaintiffs nor any Class member, directly or

16    indirectly, representatively, or in any other capacity, shall commence or prosecute against Plaid any

17    action, or proceeding in any court or tribunal asserting any of the Plaintiffs’ Released Claims.

18               25. If the Settlement is not approved or consummated for any reason whatsoever, the

19    Settlement and all proceedings in connection with the Settlement will be without prejudice to the

20    right of Plaid or the Class Representatives to assert any right or position that could have been

21    asserted if the Agreement had never been reached or proposed to the Court, except insofar as the

22    Agreement expressly provides to the contrary. In such an event, the certification of the Class will

23    be deemed vacated.

24               26. No Admission of Liability. By entering this Order, the Court does not make any

25   determination as to the merits of this case. Preliminary approval of the Settlement Agreement is not

26   a finding of admission or liability by Plaid. Furthermore, the Agreement and any and all negotiations,

27   documents, and discussions associated with it will not be deemed or constructed to be an admission

28
                                                       -7-
                                       MASTER DOCKET NO. 4:20-CV-03056-DMR
                               ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
         Case 4:20-cv-03056-DMR Document 135-6 Filed 08/05/21 Page 9 of 9




 1   or evidence of any violation of any statute, law, rule, regulation, or principle of common law or

 2   equity, or of any liability or wrongdoing by Plaid or any Class member, or the truth of any of the

 3   claims in this Action.

 4              27. Retention of Jurisdiction. The Court retains jurisdiction over the Action to consider

 5   all further matters arising out of, or connected to, the Settlement Agreement and the settlement

 6   process as described herein and/or permitted under applicable law.

 7              28. The Court may approve the Settlement with such modifications as may be agreed by

 8   the Parties and approved by the Court, if appropriate, without further notice to the class.

 9
10   IT IS SO ORDERED.

11

12 Dated: _________________, 2021                          ____________________________________
                                                           Hon. Donna M. Ryu
13                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     -8-
                                      MASTER DOCKET NO. 4:20-CV-03056-DMR
                              ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
